Case 2:20-cv-10536-JVS-JEM Document 41 Filed 12/01/20 Page 1 of 3 Page ID #:654



  1     JAYME C. LONG (Bar No. 202867)
        jayme.long@dentons.com
  2     STEPHANIE PEATMAN (Bar No. 299577)
        stephanie.peatman@dentons.com
  3     DENTONS US LLP
        601 South Figueroa Street, Suite 2500
  4     Los Angeles, CA 90017
        Tel: (213) 623-9300 / Fax: (213) 623-9924
  5
  6     CHRISTOPHER M. WEIMER (Texas Bar No. 24061894)
        (Pro Hac Vice)
  7     cweimer@pirkeybarbar.com
        PIRKEY BARBER PLLC
  8     1801 East 6th Street, Suite 300
        Austin, TX 78702
  9     Tel: (512) 322-5200 / Fax: (512) 322-5201
 10     Attorneys for Plaintiff
 11     3M COMPANY

 12                           UNITED STATES DISTRICT COURT
 13           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 14     3M COMPANY,                             Case No. 2:20-cv-10536 JVS
 15                                             (JEMx)
                      Plaintiff,
 16            vs.                              NOTICE OF ATTEMPTS TO
                                                SERVE DEFENDANT
 17     PAYLESSBEAUTY
 18                   Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                               Case No. 2:20-cv-10536 JVS (JEMx)
                                                      PLAINTIFF’S NOTICE OF ATTEMPTS TO SERVE
                                                                                 DEFENDANTS
      115932756\V-2
Case 2:20-cv-10536-JVS-JEM Document 41 Filed 12/01/20 Page 2 of 3 Page ID #:655



  1          Please take notice that 3M Company (“3M”), by counsel and pursuant to this
  2   Court’s Order Granting Plaintiff’s Ex Parte Application for Temporary Restraining
  3   Order, Order to Show Cause Re: Preliminary Injunction, Expedited Discovery (the
  4   “Order”) [Dkt. 39], which requires in part that “Proof of service shall be filed no later
  5
      than noon December 1, 2020,” submits the attached Declaration regarding service on
  6
      Defendant and as proof of Defendant’s actual awareness of this action.
  7
  8
  9
      Dated: December 1, 2020               Respectfully submitted,
 10
                                            DENTONS US LLP
 11                                         Jayme C. Long
                                            Stephanie Peatman
 12
                                            PIRKEY BARBER PLLC
 13                                         Christopher M. Weimer
 14
 15                                         By: /s/ Christopher M. Weimer
                                            Christopher M. Weimer
 16                                            Attorneys for Plaintiff
 17                                            3M COMPANY

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2                      Case No. 2:20-cv-10536 JVS (JEMx)
                                                           PLAINTIFF’S NOTICE OF DOCUMENT SUBPOENAS
                                                                                                   .
      3MTM1252C
Case 2:20-cv-10536-JVS-JEM Document 41 Filed 12/01/20 Page 3 of 3 Page ID #:656



  1                                CERTIFICATE OF SERVICE

  2          I hereby certify that on November 30, 2020, the foregoing NOTICE OF DOCUMENT

  3   SUBPOENAS was filed via ECF and served via US Mail at:

  4
  5                                              Jeffrey E. Lieber

  6                                              5550 Topanga Canyon Blvd. Suite

  7                                              200

  8                                              Woodland Hills, California 91367

  9
 10
 11                                              By:    /s/ Christopher M. Weimer
                                                        Christopher M. Weimer
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  3                      Case No. 2:20-cv-10536 JVS (JEMx)
                                                           PLAINTIFF’S NOTICE OF DOCUMENT SUBPOENAS
                                                                                                   .
      3MTM1252C
